DETAILED ACTION
Notice to Applicant
Claims 1-20 are pending and are examined herein. This is the first action on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2-7 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 2 requires “a pair of front and rear link mechanisms for coupling the operation lever and the case-side terminals to each other is provided in front of and behind the battery case.” A review of the drawings shows that component 33 is the “case” in Figs. 4 and 6, and the case appears to extend around the batteries and the link mechanisms “L” in the drawings: 

    PNG
    media_image1.png
    751
    999
    media_image1.png
    Greyscale

See also Fig. 6 showing the linking mechanisms “L” as within the outer perimeter of the case 33 when viewed looking down the vertical axis. It is therefore not clear what “in front of and behind the battery case” requires. It appears to actually mean something like “towards the front and towards the rear,” and the claim has been interpreted broadly in line with the drawings to mean something like that. There does not appear to be any clear support for a narrower reading of the claim requiring linking mechanisms that are literally “in front of” and “behind” the case as a whole, since the linking mechanisms are shown adjacent to the batteries and the specification does not appear to disambiguate the phrases. The dependent claims are rejected for depending on a rejected independent claim. 
	Regarding Claims 7 and 15, the limitation “a pair of front and rear separator parts is provided at the operation lever” is indefinite because it is not clear how or whether the separator are connected to the operation lever, leaving the following limitation “the separator parts are accommodated between the two batteries” under-defined. The specification indicates that the separator parts are connected to 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyashiro (US 2016/0280306 to Miyashiro et al.).
	Regarding Claim 20, Miyashiro teaches:
a saddle-type electric vehicle configured by including two approximately rectangular parallelepiped batteries 30 (Figs. 1 and 2)
a battery case 50 in which the batteries are housed (para 0048)
battery-side terminals 32 provided on bottom surfaces of the batteries (para 0160, Fig. 15)
case-side terminals 71 engaged with the battery-side terminals 32 (para 0131, Fig. 9) 
wherein the two batteries are arranged next to each other in a vehicle width direction (Fig. 2)
an operation lever 76 for moving the case-side terminals up and down to connect or separate the battery-side terminals and the case-side terminals to/from each other is provided (para 0145, Fig. 9)
wherein the operation lever is arranged at a position in a middle of the width direction between the two batteries (Fig. 10)
wherein the battery-side terminals and the case-side terminals are positioned nearer outer sides in the vehicle width direction (Fig. 10)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9, 11-14, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miyashiro (US 2016/0280306 to Miyashiro et al.) in view of Watanabe (US 2013/0161108 to Watanabe et al.).
	Regarding Claim 1, Miyashiro teaches:
a saddle-type electric vehicle configured by including two approximately rectangular parallelepiped batteries 30 (Figs. 1 and 2)

    PNG
    media_image2.png
    987
    851
    media_image2.png
    Greyscale

a battery case 50 in which the batteries are housed (para 0048)
battery-side terminals 32 provided on bottom surfaces of the batteries (para 0160, Fig. 15)
case-side terminals 71 engaged with the battery-side terminals 32 (para 0131, Fig. 9) 
wherein the two batteries are arranged next to each other in a vehicle width direction (Fig. 2)
an operation lever 76
wherein the operation lever is arranged at a position in a middle of the width direction between the two batteries (Fig. 10)
wherein the battery-side terminals and the case-side terminals are positioned nearer outer sides in the vehicle width direction (Fig. 10)
	Miyashiro does not explicitly teach:
a straddle ride electric vehicle
	Such vehicles were known in the art to be powered by batteries, however. Cheng, for example, from the same field of invention, teaches a straddle type vehicle with a battery pack inserted in a case (Figs. 2-3). It would have been obvious to one of ordinary skill in the art to use the insertable battery pack case structure with the operation lever of Miyashiro in a straddle type vehicle like that in Watanabe with the motivation to provide such scooter-type vehicles with the interchangeable battery system taught there. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Regarding Claim 2, Miyashiro teaches:
a pair of front and rear link mechanisms 76 and 78 for coupling the operation lever and the case-side terminals 71 to each other provided towards the front of and towards the rear of the battery case (Fig. 9, para 0106, etc.)
	Regarding Claim 3, Miyashiro teaches:
wherein the link mechanisms have a bilaterally symmetrical structure centered on the middle of the width direction (Fig. 10)
	Insofar as some of the elements are offset from the center as shown in Fig. 10, it would have been obvious to one of ordinary skill in the art to adjust the proportions of the lengths of the In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6]. 
	Regardling Claims 4 and 12, Miyashiro teaches:
wherein the link mechanisms include arm members for connecting first axes 76c to act as force points to second axes 75 that function as working points connected to the case-side terminals 71 and each of third axes 76b is provided at each of the arm members to act as a fulcrum provided nearer the second axes 75 than a middle of each arm (Fig. 9)
	Regarding Claims 5 and 13, Miyashiro does not teach:
a straddle ride electric vehicle
	Watanabe, however, teaches a scooter vehicle having a low floor between a steering handlebar and a seat with the battery case arranged between a pair of left and right rising frames 25 coupled to rear ends of underframes (Fig. 3) for supporting the low floor and a cross pipe 24 formed in a curved shape projecting toward an upper side of a vehicle body (see e.g. Fig. 2 showing curved, circular pipe 24) to couple the rising frames to each other is arranged in front of the battery pack. Although Watanabe does not show the cross pipe in front of the linking mechanisms, it would have been obvious to substitute the interchangeable battery pack system of Miyashiro into the scooter-type vehicles disclosed in Watanabe, including providing the linking mechanism for connecting the batteries to the case-side terminals, such that the supporting cross-pipes known in the art would have been in “front” of such linking mechanisms. 
	Regarding Claims 6 and 14
a controller 29 provided in the same area as the battery case for turning power on and off to the electric components (para 0104, Fig. 5)
	It would have been obvious to include a “contactor” or controller for controlling power supply near the case, with the motivation to control power to and from the battery pack, such that the modified scooter-type vehicle containing a power system like that in Miyashiro would have the battery case and its associated controller “behind” a supporting cross pipe which helps to secure the whole structure. 
	Regarding Claims 9 and 17, Miyashiro teaches:
case-side terminals arranged to project below bottom portions of the battery case (Fig. 13)
	Regarding Claims 11 and 19, Miyashiro teaches:
rectangular parallelpiped shape batteries long in an up-and-down direction of the vehicle body with surfaces that directed outward in the vehicle direction in a curved shape projecting in the width direction (Figs.)

Claims 7-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Miyashiro (US 2016/0280306 to Miyashiro et al.) in view of Watanabe (US 2013/0161108 to Watanabe et al.), in further view of Iida (EP 2623404 to Iida et al.).
	Regarding Claims 7, 8, 15 and 16, Miyashiro does not explicitly teach:
a partition positioned between the two batteries provided at a position near a bottom portion of the case
	Partitions, however, were known in the art, such as is disclosed in Iida Fig. 1, showing a partition between the battery cases. It would have been obvious to one of ordinary skill in the art to provide a partition for two neighboring batteries for a variety of reasons understood in the art, including isolating each battery from movement by the other, or isolating each battery thermally in order to prevent failure 
	Claims 7 and 15 rejected because it would have been obvious to include partitions parts, or separator parts, that are accommodated between two batteries in a case for substantially the same reasons, regardless of the position of the lever. 

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Miyashiro (US 2016/0280306 to Miyashiro et al.) in view of Watanabe (US 2013/0161108 to Watanabe et al.), in further view of Shinde (US 2012/0247856 to Shinde et al.).
	Regarding Claim 10, Miyashiro does not explicitly teach: 
a down regulator arranged between the left and right terminals below a bottom portion of the battery case
	Shinde, however, teaches a down regulator for use in a battery system for a vehicle in a place for effective heat radiation near the battery system in a central location (para 0054, Fig. 4). It would have been obvious to provide a down regulator to control voltage from the battery pack and to locate it centrally in a convention portion of the frame, including at a bottom portion of the battery case. Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6]. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent No. 6,624,610
US 2004/0031632
US 2013/0216869
US 2019/0241231

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723